DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1-3 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 14 and 16 are about providing a number of sets of actual dimensions of a number of the plurality of items, the number of the plurality of items including the item; identifying a largest item of the number of the plurality of items and a smallest item of the number of the plurality of items; allocating an ideal maximum dimension value and an ideal minimum dimension value to the largest identified item and the smallest identified item respectively; determining a scaling factor using the number of sets of actual dimensions and a number of sets of image dimensions of a respective number of representations of the number of the plurality of items respectively contained in a number of images, wherein based on the scaling factor the image to be displayed is scaled so as to be proportional within a range bounded by the maximum and minimum dimension values allocated to the largest and smallest identified items; applying the scaling factor to a dimension of an image to be displayed containing a representation of the item, thereby changing a size of the image to be displayed; and displaying the image.


Claim 2-3, 6-13 and 15 depend on claim 1, are allowed based on same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616